TEI~E=A-JTORNEYGENERAL
                  OP TEXAS
                      AURTIN.    TFXAS   78711


                         septenber12, 1977




Georse G. Killinger, Ph.D.               Opinion No. H-1051
Chairman
Board of Pardons and Paroles             Be: Authority of the
Stephen F. Austin Building               Board of Pardons and
Austin, Texas  78701                     Paroles to require a
                                         commissioner to assume a
                                         new duty station.

Dear Dr. Killinger:
     You have requested our opinion regarding the authority
of the Board of Pardons and Paroles to require a parole com-
misioner to assume a new duty station.

     In 1975, the Legislature amended article 42.12, Texas
Code of Criminal Procedure, to provide for the appointment of
parole commissioners "[t]o aid and assist the Board of Pardons
and Paroles in parole matters."  Sec. 14A(a). The commissioners
are invested with the "same duties and authority as the board
members" in "matters of parole decisions," but the statute
specifically states that

          [tlhe board members shall continue to
          exercise their responsibility for the
          administrative operation of the board
          of pardons and paroles.

Sec. 14A(e);   (h).   Furthermore, the commissioners are directed
to

          perform their duties as directed by the
          board in its rules and regulations affect-
          ing these commissioners.

Sec. 14A(e).   In addition, the statute provides that the Board

          may adopt such other reasonable rules not
          inconsistent with law as it may deem prop-
          er or necessary with respect to . . . the
          conduct of parole hearings . . . .




                                p.4324
George G. Killinger, Ph.D.      - Page 2   (H-1051)



Sec. 15(d).

     Pursuant to these provisions, the Board has recently
promulgated Rule 205.01.02.009, which states:

          To provide efficient coverage and access
          to all units of the Texas Department of
          Corrections, the Board of Pardons and
          Paroles may change the designated duty
          station of any commissioner to any loca-
          tion within the state of Texas upon 60
          days' written notice, except that one
          commissioner appointed by each appointing
          authority shall reside in Walker County.

In our opinion, article 42.12 furnishes ample authority for
the Board to promulgate this rule.   The Board members exercise
the sole responsibility for the administration of the Board.
The commissioners are required to "perform their duties as
directed by the 'board in its rules," and the Board members
are granted additional authority to adopt rules for the con-
duct of parole hearings. Accordingly, we believe that the
Board of Pardons and Paroles is authorized to adopt a rule
which requires a parole commissioner to accept a new duty
station.

                       SUMMARY

          The Board of Pardons and Paroles is
          authorized to adopt a rule which requires
          a parole commissioner to accept a new
          duty station.




                                                      of Texas




DAVID M. KENDALL, First Assistant




                             p. 4325
I




    George G. Killinger, Ph.D.     - Page 3   (H-1051)




    c. ROBERT HEATH, Chairman
    opinion Committee

    jst




                                 P. 4326